Citation Nr: 0904130	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the pyriform sinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1957 to April 
1959 and from December 1959 to February 1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran submitted a claim to 
reopen in February 2006.  In its July 2006 rating decision, 
the RO reopened the claim and again denied it.  The veteran 
perfected a timely appeal of this determination.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
squamous cell carcinoma of the pyriform sinus.  He was 
properly notified and did not file an appeal; and that 
decision became final.

2.  The evidence received since the September 2003 RO 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
squamous cell carcinoma of the pyriform sinus.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  The veteran's squamous cell carcinoma of the pyriform 
sinus is not a respiratory cancer entitled to presumptive 
service connection.

5.  The medical evidence is in relative equipoise as to 
whether the veteran's squamous cell carcinoma was caused by 
Agent Orange exposure in service.


CONCLUSION OF LAW

1.  Subsequent to the final September 2003 RO decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for squamous cell 
carcinoma of the pyriform sinus.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Resolving all reasonable doubt in favor of the veteran, 
squamous cell carcinoma of the pyriform sinus was incurred as 
a result of Agent Orange exposure in service.  38 U.S.C.A. §§ 
1110, 1116(f) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.




New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening the claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or Board decision, may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7104(b),  7105 (c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

For purposes of this appeal, "new" evidence is defined as 
evidence not previously submitted to agency decision makers; 
and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unstablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (effective from August 29, 2001).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The claim was denied by the RO in September 2003 on the bases 
that squamous cell carcinoma of the pyriform sinus was not a 
respiratory cancer for which service connection may be 
presumed under 38 C.F.R. § 3.309(e); and that this condition 
was not incurred in or aggravated by service.

The evidence submitted since the final September 2003 RO 
decision on the merits consists of a January 2006 statement 
prepared by Colonel W.B.R, M.D., indicating a link between 
the veteran's squamous cell carcinoma of the pyriform sinus 
and Agent Orange exposure.  Also, Dr. R. indicated that the 
veteran's cancer was of a type consistent with the 
respiratory cancers that have been recognized as health 
conditions in veterans caused by or contributed to exposure 
to Agent Orange.

After careful consideration of this evidence, moreover, the 
Board finds that it is new and material, sufficient to reopen 
the claim of entitlement to service connection for squamous 
cell carcinoma of the pyriform sinus.  The new evidence is 
material in establishing a fact necessary to substantiate the 
claim of service connection, namely, a nexus to between the 
current condition and service.  See 38 C.F.R.           § 
3.303(d).  As such, this new evidence materially alters the 
previous evidentiary picture and, indeed, raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. §§ 
3.156, 3.303.  It is thus new and material within the meaning 
of applicable law and regulations.  New and material evidence 
having been received, the claim of service connection for 
squamous cell carcinoma of the pyriform sinus is reopened.

Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Service connection may be presumed for certain diseases, 
including respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), if a veteran has been exposed to certain 
herbicide agents. 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's DD-214 from the time of his retirement from the 
Army in February 1978 shows that was awarded the Republic of 
Vietnam Campaign Medal, which indicates that he served in the 
Republic of Vietnam during the Vietnam Era and is therefore 
presumed exposed to herbicides.

The medical evidence of record shows the diagnosis and 
treatment of squamous cell carcinoma in his piriform sinus, 
which is located in the hypopharynx.  Therefore, the 
veteran's cancer is not one of the respiratory cancers 
contemplated in 38 C.F.R. § 3.338 C.F.R. § 3.309(e) and the 
presumption does not apply.  However, even though the veteran 
is not entitled to service connection on a presumptive basis, 
he is not precluded from establishing service connection for 
his cancer with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, 
the Board has considered whether the veteran is entitled to 
service connection for squamous cell carcinoma on a direct 
basis.

The medical evidence of record shows that the veteran was 
diagnosed with squamous cell carcinoma in 2001.  Therefore, 
Hickson element (1), current disability, has been met.

With respect to Hickson element (2), in-service injury or 
incurrence, the veteran's military record indicates that he 
served in the Republic of Vietnam during the Vietnam Era and 
is therefore presumed to have been exposed to herbicides.  
This in-service herbicide exposure satisfies Hickson element 
(2).

In regard to Hickson element (3), medical nexus, Dr. W.R., 
Assistant Chief, Department of Radiology for the US Army 
Medical Corp, opined in his August 2006 letter that "it is 
likely that Agent Orange herbicide exposure did contribute to 
the development of this cancer."  The physician addressed 
and discounted the veteran's other risk factors and 
concluded:

since respiratory cancers, including cancers of the 
lung, larynx, trachea and bronchus are recognized 
as health conditions in veterans caused or 
contributed to by Agent Orange, it would be 
reasonable to conclude that Agent Orange herbicide 
contributed to this patient's cancer also, since it 
is of the exact same cell type in nearly the exact 
location as larynx cancer.  

The Board finds that this opinion satisfies Hickson element 
(3), medical nexus.

Given the veteran's presumed exposure to Agent Orange in 
service, and Dr. R's August 2006 opinion, the evidentiary 
record is in equipoise regarding an existing relationship 
between the veteran's current squamous cell carcinoma of the 
pyriform sinus and exposure to Agent Orange in service.  
Thus, the Board determines that 38 C.F.R. § 3.102 is for 
application in this case.  Under 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin or any other 
point, such doubt will be resolved in favor of the veteran.  
A reasonable doubt is one, which does not satisfactorily 
prove or disprove the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, in resolving all reasonable 
doubt in favor of the veteran, the Board determines that the 
veteran's squamous cell carcinoma of the pyriform sinus was 
caused as the result of his exposure to Agent Orange in 
service. Accordingly, entitlement to service connection for 
squamous cell carcinoma of the pyriform sinus is warranted.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Entitlement to service connection for squamous cell carcinoma 
of the pyriform sinus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


